DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 08 March 2022, of application filed, with the above serial number, on 18 March 2015, in which claims 1, 7, 12-16, 21-23 have been amended in response to the PTAB Decision Affirming the Examiner filed 02 September 2021 and Decision on Request for Rehearing filed 04 January 2022. Claims 1-4, 6-10, 12-18, and 20-23 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (hereinafter “Kang”, 2013/0120330) in view of Tomay et al (hereinafter “Tomay”, 8,171,351).
As per Claim 1, Kang discloses a method comprising: 
generating a data sample of a content item as presented via a first device (at least Fig. 2-3, paragraph 67; camera photographs images displayed by mobile device 100), and wherein the data sample is indicative of configuration setting of the first 
transmitting, to a second device, the data sample (at least Fig. 2-3, paragraph 67; camera 380 transfer image to 300); 
receiving updated configuration setting, wherein the updated configuration setting are determined by the second device based on a comparison of reference data with the data sample (at least paragraph 58, 62-64; transmitting reference data / original image for controller to perform comparison of photographed images with reference data and creating brightness adjustment information (updated configuration setting) based on comparison), wherein the reference data is associated with the first device (at least paragraph 65; Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100, or one or more photographed images. The reference data may also be a specific image additionally inserted to images displayed on the display mobile device 100); and 
updating the configuration settings of the first device with the updated configuration settings (at least paragraph 73-74, 38; calculated brightness adjustment information is provided to display mobile device 100).
While Kang discloses obtaining brightness level of images and receiving the information regarding brightness level from device 100 (at least paragraph 73, 68), Kang fails to explicitly disclose wherein the data sample is generated by an internal component of the first device, and wherein the data sample is indicative of current configuration settings of the first device and respective updating [plural] settings. However, the use and advantages for using such a system was well known to one 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Tomay’s user device generating the data sample itself with Kang as Kang discloses a mobile device 300 taking a picture of another mobile device’s display 100 to determine how that display is perceived and adjust a setting, eg. brightness of the display in response (Fig. 1), modifying Kang with Tomay would allow a single device, such as Kang’s device 100, to optimize and/or calibrate the device’s display settings by simply sending a screenshot of the device, which is well known as Tomay teaches, along with any internal configuration settings directly, thus simplifying using only one device if another device is not available, and because the substitution of one known element (screenshot) for another (using another device’s camera) would have yielded predictable results (receiving an image from alternative source) to one of ordinary skill in the art at the time of the invention.
As per Claim 2. The method of claim 1, wherein the data sample further comprises information representing an image, a video, audio, a data set, an application, or a combination thereof, relating to the content item (at least paragraph 34, 40; camera capturing output image by device 100).

As per Claim 4. The method of claim 1, wherein updating the current configuration settings of the first device with the updated configuration settings comprises implementing the updated configuration settings automatically, manually, or a combination thereof (at least paragraph 41: ‘The display mobile device 100 receives the brightness adjustment information based on the visibility table or based on the visibility table and electric power consumption, and automatically controls the brightness level according to the received information’).
As per Claim 6. The method of claim 1, wherein updating the current configuration settings of the first device with the updated configuration settings comprises adjusting one or more of a brightness, a color, a contrast, a tint, a resolution, or a transmission parameter associated with the first device (at least paragraph 41: ‘The display mobile device 100 receives the brightness adjustment information based on the visibility table or based on the visibility table and electric power consumption, and automatically controls the brightness level according to the received information’).
As per Claim 7, Kang discloses a method comprising: 
receiving a data sample comprising a representation of a content item as presented via a device (at least Fig. 2-3, paragraph 67; camera photographs images displayed by mobile device 100), wherein the data sample is indicative of current configuration setting of the first device (at least paragraph 73, 68; brightness level of images / receives the information regarding brightness level from device 100); 

determining, based on the device, reference data (at least paragraph 65; Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100, or one or more photographed images. The reference data may also be a specific image additionally inserted to images displayed on the display mobile device 100);
determining, based on a comparison of the reference data with the at least one parameter, updated configuration setting (at least paragraph 58, 62-64; transmitting reference data / original image for controller to perform comparison of photographed images with reference data and creating brightness adjustment information (updated configuration settings) based on comparison); and
transmitting the updated configuration setting (at least paragraph 73-74, 38; calculated brightness adjustment information is provided to display mobile device 100).
While Kang discloses obtaining brightness level of images and receiving the information regarding brightness level from device 100 (at least paragraph 73, 68), Kang fails to explicitly disclose wherein the data sample is generated by an internal component of the first device, and wherein the data sample is indicative of current configuration settings of the first device and respective updating [plural] settings. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Tomay’s user device generating the data sample itself with Kang as Kang discloses a mobile device 300 taking a picture of another mobile device’s display 100 to determine how that display is perceived and adjust a setting, eg. brightness of the display in response (Fig. 1), modifying Kang with Tomay would allow a single device, such as Kang’s device 100, to optimize and/or calibrate the device’s display settings by simply sending a screenshot of the device, which is well known as Tomay teaches, along with any internal configuration settings directly, thus simplifying using only one device if another device is not available, and because the substitution of one known element (screenshot) for another (using another device’s camera) would have yielded predictable results (receiving an image from alternative source) to one of ordinary skill in the art at the time of the invention.
As per Claim 10. The method of claim 7, wherein the at least one parameter comprises one or more parameters associated with one or more of a video, audio, an image, a data set, an application, or the configuration settings for the device (at least paragraph 34, 40; camera capturing output image by device 100).
updated configuration settings) based on comparison).
As per Claim 14, Kang discloses a method comprising: 
receiving a data sample, wherein the data sample represents a content item presented via a device (at least Fig. 2-3, paragraph 67; camera photographs images displayed by mobile device 100), wherein the data sample is indicative of current configuration setting of the first device (at least paragraph 73, 68; brightness level of images / receives the information regarding brightness level from device 100); 
determining, based on the device, reference data (at least paragraph 65; Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100, or one or more photographed images. The reference data may also be a specific image additionally inserted to images displayed on the display mobile device 100);
analyzing the received data sample against the reference data (at least paragraph 58, 62-64; transmitting reference data / original image for controller to perform comparison of photographed images with reference data and creating brightness adjustment information (updated configuration setting) based on comparison); 

transmitting the modified content item to the device (at least paragraph 125-127; receiving/transmitting first brightness level, adjusting display on 100 accordingly and then a second brightness level is used).
While Kang discloses obtaining brightness level of images and receiving the information regarding brightness level from device 100 (at least paragraph 73, 68), Kang fails to explicitly disclose wherein the data sample is generated by an internal component of the first device, and wherein the data sample is indicative of current configuration settings of the first device and respective updating [plural] settings. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Tomay. Tomay discloses, in an analogous art, a user device sending information reports to a server, such reports may include a screenshot from the user device and listing of the configuration of the device (at least col. 16:35-58, col. 18:21-27; Fig. 10), and the server replying back to the user device with user device configuration messages including system changes including altering configuration settings.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Tomay’s user device generating the data sample itself with Kang as Kang discloses a mobile device 300 taking a picture of another mobile device’s display 100 to determine how that display is perceived and adjust a setting, eg. brightness of the display in response (Fig. 
As per Claim 18. The method of claim 14, wherein the modified content item comprises one or more of a modified video, a modified audio, a modified image, a modified data set, or a modified application associated with the content item (at least paragraph 34, 40, 125-127; camera capturing adjusted image by device 100).
As per Claim 21. The method of claim 1, wherein the reference data is determined prior to generating the data sample of the content item (at least paragraph 36; preset image).
Claims 8, 9, 13, 15-17, 20, and 22-23 do not, in substance, add or define any additional limitations over claims 1-4, 6-7, 10, 12, 14, 18, and 21 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive.
is indicative of current configuration settings of the first device” as amended. However, the claim amendment does not materially change the claim language and is broadly claiming that the data sample contains/comprises/indicates current configuration settings of the first device. This is further supported as the dependent claims, see eg. claims 2-3, recite “the data sample further comprises…”. As indicated in the Examiner Answer (see p. 3-6) and as the PTAB stated (see p. 4-5 filed 9/2/21, p. 3-6 filed 1/4/22), Kang and Tomay disclose the data sample is indicative of the current configuration settings as outlined in those excerpts as Kang teaches the mobile device displaying an image under current display settings including brightness level that is photographed to compare the brightness level of the photographed image to the reference image brightness level. Tomay, as Applicant notes (top of p. 8 or remarks) the PTAB Decision concluded on p. 5-6, teaches multiple configuration settings (at least col. 16:35-58, col. 18:21-27; Fig. 10) such “that the configuration messages have the screenshot and/or list of errors and error report within them”.
Applicant argues in B.) that Kang and Tomay do not teach “wherein the reference data is associated with the first device”. However, Kang teaches (at least paragraph 65) “Examples of the reference data include information regarding the original image output from the display unit of the display mobile device 100, or one or more photographed images. The reference data may also be a specific image additionally inserted to images displayed on the display mobile device 100”.
Applicant argues in C.) that motivation to combine Kang and Tomay is not supported. However, again, as indicated in the Examiner Answer (see p. 8-9) Kang and 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY TODD/Primary Examiner, Art Unit 2443